Citation Nr: 0406812	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  02-12 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for paranoid 
schizophrenia and post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.  

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  

3.  Entitlement to special monthly compensation based on the 
need for aid and attendance or based on being housebound.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD, which was included with the 50 percent evaluation 
already established for paranoid schizophrenia.  Entitlement 
to TDIU and special monthly compensation was denied.  The 
veteran disagreed with those denials and the rating for the 
mental disorder in March 2002.  A substantive appeal was 
received by VA in August 2002, and the current appeal ensued.

The issues of entitlement to an increased rating for paranoid 
schizophrenia and PTSD and entitlement to TDIU are addressed 
in the remand attached to this decision.  


FINDING OF FACT

On March 4, 2003, at his personal hearing before the 
undersigned, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant 
that a withdrawal of the appeal on the issue of entitlement 
to special monthly compensation was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal on the 
issue of entitlement to special monthly compensation by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2003).  The appellant at his personal 
hearing before the undersigned withdrew his appeal on the 
issue of entitlement to special monthly compensation.  A 
withdrawal of an appeal on the record at a personal hearing 
before the Board constitutes a withdraw in writing by the 
appellant.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration on that issue.  
Accordingly, the Board does not have jurisdiction to review 
that appeal and it is dismissed.


ORDER

The appeal on the issue of entitlement to special monthly 
compensation based on the need for aid and attendance or 
based on being housebound is dismissed because it has been 
withdrawn by the veteran.




REMAND

The issues of entitlement to an increased rating for paranoid 
schizophrenia and PTSD and entitlement to TDIU are remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required.

The veteran and his representative contend, in essence, that 
the veteran's service-connected paranoid schizophrenia and 
PTSD are more severe than the current evaluation reflects.  
The veteran also asserts that he is unable to obtain or 
maintain employment as a result of his service-connected 
disability.  

The veteran testified during his March 2003 that he received 
treatment for his psychiatric disability from the VA Medical 
Centers in Montgomery and Tuskegee, Alabama.  He stated that 
he was last seen for his service-connected psychiatric 
disability in October 2002.  That VA examination report is 
not of record in the claims folder.  Additionally, since his 
wife claims that the veteran's paranoid schizophrenia and 
PTSD have worsened in the last couple of years, a thorough 
and contemporaneous examination of the veteran which is 
adequate for rating purposes should be performed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  This is to ensure 
that evaluation of a disability is a fully informed one.  

Accordingly, the case is remanded for the following action:

1.  Ensure that all notice and 
development required by the applicable 
laws and regulations has been done.  The 
veteran should be specifically informed 
about any information and evidence not of 
record that is necessary to substantiate 
the claim; any information and evidence 
that VA will seek to obtain; and any 
information and evidence he is expected 
to provide.  The veteran should be also 
asked to provide copies of all evidence 
in his possession that pertains to the 
claim. 

2.  Obtain the veteran's VA medical 
records since May 2002, and associate 
those records, if any, with the claims 
folder.  

3.  Schedule the veteran for an 
appropriate VA psychiatric examination to 
assess the severity of his service-
connected paranoid schizophrenia and 
PTSD.  The claims folder and a copy of 
this remand are to be made available to 
the examiner, and the examiner is asked 
to indicate in the examination report 
that he or she has reviewed the claims 
folder.  All necessary testing should be 
done, if any, and the examiner should be 
asked to indicate whether the veteran's 
paranoid schizophrenia and PTSD is 
productive of suicidal ideation; speech 
that is intermittently illogical, 
obscure, or irrelevant; obsessional 
rituals which interfere with routine 
activities; near continuous panic or 
depression; impaired impulse control; 
spatial disorientation; neglect of 
personal appearance or hygiene; 
difficulty adapting to stressful 
circumstances(including work or worklike 
setting), inability to establish and 
maintain effective relationships; gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
himself or others; intermittent inability 
to perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; or memory loss for names of 
close relatives, his own occupation, or 
his own name.  The examiner should 
provide a multi-axial diagnosis, to 
include assignment of a Global Assessment 
of Functioning (GAF) scale score, and an 
explanation of what the score means.  In 
addition, the examiner should render an 
opinion as to whether the veteran is 
unable to obtain or retain substantially 
gainful employment due solely to his 
service-connected paranoid schizophrenia 
and PTSD.  

4.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, prepare a supplemental statement 
of the case and send it to the veteran.  
Also provide an appropriate period of 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                  
_________________________________________________
	HARVEY P. ROBERTS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


